DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dhansri et al. (2019/0378041).
Regarding applicant claim 21, Dhansri discloses a control system of a vehicle comprising: 
a target speed module configured to, using a parametric driver model and based on first driver parameters, second driver parameters, and vehicle parameters ([0054] “controllers configured to determine a target speed window based on one or more of one or more ground vehicle operating parameters or one or more driving environment”), 
determine a target vehicle speed trajectory for a future predetermined period ([0054] “determine a target speed window based on one or more of one or more ground vehicle operating parameters”); 
a driver parameters module configured to determine the first driver parameters based on conditions within a predetermined distance in front of the vehicle ([0056] “operating parameters, driver control inputs and one or more driving environment parameters for the host vehicle to the velocity, acceleration, distance, type of vehicle”).
But is not explicit concerning a control module configured to adjust at least one actuator of the vehicle based on the target vehicle speed trajectory and a present vehicle speed.  Although not explicit, Dhansri teaches that “different actuators have different dynamics and different operating costs, they can be associated with different priorities in different scenarios… priorities and constraints of these different actuators can hence be derived accordingly” ([0043]).  Further Dhansri teaches that “ground vehicle control system should maintain a safe distance to one or more leading vehicles, while trying to follow a set speed… can help not only the speed and distance control performance, but can also improve the fuel efficiency of the ground vehicle.  The lead vehicle’s future acceleration, velocity and position, along with a receding horizon control strategy can be utilized to optimize the control performance and the fuel efficiency of the given ground vehicle” [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to adjust at least one actuator of the vehicle based any number of operating parameters including such things as target vehicle speed trajectory and vehicle speed since “different actuators have different dynamics and different operating costs, they can be associated with different priorities in different scenarios” as taught by Dhansri.

Allowable Subject Matter
Claims 1-2, 4-17, 19-20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a control system of a vehicle comprising: a target speed module configured to, using a parametric driver model and based on first driver parameters, second driver parameters, and vehicle parameters, determine a target vehicle speed trajectory for a future predetermined period, a driver parameters module configured to determine the first driver parameters based on conditions within a predetermined distance in front of the vehicle; and a control module configured to adjust at least one actuator of the vehicle based on the target vehicle speed trajectory and a present vehicle speed wherein the second driver parameters are predetermined fixed values stored in memory and are selected based on at least one of the conditions and a driver preference.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dhansri et al. (2019/0378041).
Applicant argued that Dhansri does not disclose a control module configured to adjust at least one actuator of the vehicle based on the target vehicle speed trajectory and a present vehicle speed.  
Although not explicit, Dhansri teaches that “different actuators have different dynamics and different operating costs, they can be associated with different priorities in different scenarios… priorities and constraints of these different actuators can hence be derived accordingly” ([0043]).  Further Dhansri teaches that “ground vehicle control system should maintain a safe distance to one or more leading vehicles, while trying to follow a set speed… can help not only the speed and distance control performance, but can also improve the fuel efficiency of the ground vehicle.  The lead vehicle’s future acceleration, velocity and position, along with a receding horizon control strategy can be utilized to optimize the control performance and the fuel efficiency of the given ground vehicle” [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to adjust at least one actuator of the vehicle based any number of operating parameters including such things as target vehicle speed trajectory and vehicle speed since “different actuators have different dynamics and different operating costs, they can be associated with different priorities in different scenarios” as taught by Dhansri.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661